co Oo ON DH OH BP WH HO eH

mom NH NH KH WN HN WH WN N YF | - FP PF rf PS SS lL
co DN OO AN BW HO KF OO ON DOH Se YW HY

 

2 Case 3:15-md-02672-CRB Document 7264 Filed 03/09/20 Page 1 of 2

FILED
MAR ~ 9 2009

SUSAN Y. SooNg

CLERK, Us
No » U9. DISTRICT
RTHEAN DISTRICT oF caer

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

IN RE: VOLKSWAGEN “CLEAN DIESEL” MDL No. 15-md-2672
MARKETING, SALES PRACTICES, AND

PRODUCTS LIABILITY LITIGATION

 

)
)
)
)
) VERDICT FORM

 

SPECIAL VERDICT FORM
No. 15-MD-2672

 
oOo CO YN DB MN FB WH PO KF

le
co 4a DN UN BP WY NY KS &

19

 

Case 3:15-md-02672-CRB Document 7264 Filed 03/09/20 Page 2 of 2

VERDICT FORM

Punitive Damages
What amount of punitive damages, if any, should each Plaintiff(s) be awarded?
Timothy Riley (2010 Volkswagen Jetta)
$ 25 000.
Julia Robertson (2013 Volkswagen Golf)
$ AS J00.
7

 

 

Scott Salzer (2010 Volkswagen Jetta)
$ KS 000.

Luke and Kathryn Sanwick (2013 Audi Q7)
$ 25 O00.
4

 

Date 4 z (a Foreperson Signature Leet Leto

When completed, please turn in this form.

SPECIAL VERDICT FORM
No. 15-MD-2672

 

 
